             Case 7:13-cv-06023-KMK Document 153 Filed 09/03/21 Page 1 of 1
             Case 7:13-cv-06023-KMK Document 155 Filed 09/07/21 Page 1 of 1



                                                                     MEMO ENDORSED

                                          STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL


 LETITIA JAMES                                                                   DIVISION OF ST ATE COUNSEL
ATTORNEYGENERAL                                                                        LITIGATION BUREAU

                                                                  September 3, 2021

    BYECF
    The Honorable Kenneth M. Karas
    United State District Judge
    Southern District of New York
    300 Quarropas Street
    White Plains, New York 10601-4150

           Re:     Ceara v. Doe, SDNY 13 Civ. 6023 (KMK)

    Dear Judge Karas:

           This Office represents defendant Sergeant Joseph Deacon in the above-referenced action.
    I write to respectfully seek clarification as to whether the status conference scheduled for
    September 9, 2021 was cancelled by the Court's order granting the parties' joint request for time
    to explore settlement and directing the parties to submit a status report by October 25, 2021. See
    ECF No. 152. Plaintiff had requested an adjournment of the status conference (ECF No . 150),
    but the Defendant's letter (ECF No. 151) inadvertently did not reference adjournment of the
    scheduled conference. Defendant joins Plaintiffs request to adjourn the conference until after
    submission of the October 25, 2021 status report.

           Thank you for your consideration.

                                                                  Respectfully submitted,


                                                                  SI Brendan M Horan
                                                                  Brendan M. Horan
                                                                  Assistant Attorney General
                                      .J.                         Brendan.Horan@ag.ny.gov
                                                                  (212) 416-8973
                            9/ 7   Je2 0,2. 1
    cc:    All Counsel of Recor/ (~ Y ECF)




          28 LIBERTY STREET, NEW YORK, NY 10005 • PHONE (212) 416-8610 •*NOT FOR SERVICE OF PAPERS
                                              WWW .AG.NY.GOV
